Exhibit 8.1 CORPORATE ORGANIZATIONCHART OCEANFREIGHT INC. MARSHALL ISLANDS SUBSIDIARIES LIBERIAN SUBSIDIARIES OCEANSHIP SHAREHOLDINGS LIMITED OCEANSHIP OWNERS LIMITED M/V TRENTON – SOLD NEW BUILDING VLOC#1 OCEANVIEW OWNERSLIMITED OCEANVIEW SHAREHOLDERSLIMITED OCEANWEALTH SHAREHOLDINGS LIMITED OCEANWEALTH OWNERSLIMITED M/V PIERRE - SOLD NEW BUILDING VLOC#2 OCEANSURF OWNERS LIMITED OCEANSURF SHAREHOLDERS LIMITED OCEANVENTURE SHAREHOLDINGS LIMITED OCEANVENTURE OWNERSLIMITED M/V AUSTIN - SOLD NEW BUILDING VLOC#3 OCEANCENTURY OWNERSLIMITED OCEANCENTURY SHAREHOLDERSLIMITED OCEANRESOURCES SHAREHOLDINGSLIMITED OCEANRESOURCES OWNERSLIMITED M/V JUNEAU-SOLD OCEANSTRENGTH SHAREHOLDINGS LIMITED OCEANSTRENGTH OWNERSLIMITED M/V LANSING-SOLD OCEANENERGY SHAREHOLDINGS LIMITED OCEANENERGY OWNERSLIMITED M/V HELENA OCEANTRADE SHAREHOLDINGS LIMITED OCEANTRADE OWNERSLIMITED M/V TOPEKA OCEANPRIME SHAREHOLDINGS LIMITED OCEANPRIME OWNERSLIMITED M/V RICHMOND-SOLD OCEANCLARITY SHAREHOLDINGS LIMITED OCEANCLARITY OWNERSLIMITED M/T PINK SANDS-SOLD OCEANFIGHTER SHAREHOLDERSINC. OCEANFIGHTER OWNERSINC. M/T OLINDA OCEAN FAITH SHAREHOLDERSINC. OCEAN FAITH OWNERSINC. M/T TIGANI - SOLD OCEAN BLUE SPIRIT SHAREHOLDERSINC. OCEAN BLUE SPIRIT OWNERSINC. M/T TAMARA-SOLD KIFISSIA STAR SHAREHOLDERSINC. KIFISSIA STAR OWNERSINC. M/V AUGUSTA-SOLD OCEANPOWER SHAREHOLDERSINC. OCEANPOWER OWNERSINC. M/V MONTECRISTO OCEANWAVE SHAREHOLDERSLIMITED OCEANWAVE OWNERSLIMITED M/V PARTAGAS OCEANRUNNER SHAREHOLDERSLIMITED OCEANRUNNER OWNERSLIMITED M/V ROBUSTO OCEANFIRE SHAREHOLDERSINC. OCEANFIRE OWNERSINC. M/V COHIBA AMAZON SHAREHOLDERSLIMITED AMAZON OWNINGCOMPANY LIMITED NEW BUILDING VLOC#4 PASIFAI SHAREHOLDERSLIMITED PASIFAI OWNING COMPANY LIMITED NEW BUILDING VLOC# 5 OCEANVIEW SHAREHOLDERS LIMITED OCEANVIEW OWNERSLIMITED OCEANSURF SHAREHOLDERSLIMITED OCEANSURF OWNERSLIMITED OCEANCENTURY SHAREHOLDERSLIMITED OCEANCENTURY OWNERSLIIMITED FREIGHTWISE INVESTMENTSLTD
